CLIFFORD, Justice,
with whom ROBERTS, Justice, joins, dissenting.
I respectfully dissent. The Superior Court did not indicate the basis upon which it granted summary judgment. The Court affirms the summary judgment on the basis of implied contract. Contrary to the Court’s assertion, however, Loiselle, denies the existence of any contract with Sun Lumber and denies that he owes any money.3
Summary judgment is an extreme remedy to be cautiously invoked, especially when the basis of a claim is implied contract proved by evidence of a course of conduct between the parties. Wallingford v. Butcher, 413 A.2d 162, 165 (Me.1980). “We find it difficult to imagine a real-life situation in which a ‘course of dealing’ between the parties can upon motion for summary judgment be properly postured to eliminate issues of fact. An evidentiary exploration of the ‘course of dealing’ must necessarily involve all communications written and oral as well as the action of the parties in reliance thereon.” Id.
*216Because Sun Lumber’s entitlement to recover from Loiselle depends upon proof of a course of conduct giving rise to an implied contract between them, and Loiselle denies the existence of such a contract, summary judgment was inappropriate. I would vacate the summary judgment in favor of Sun Lumber.

. Loiselle’s pro se opposing motions, signed “under the pains and penalties of perjury,” state that Loiselle did not have a contract or transact business with Sun Lumber, that not all of the materials purchased from Sun Lumber by Win-field Wilson were incorporated into Loiselle’s property, and that Loiselle paid in full for all of the materials Wilson procured from Sun Lumber that were used in Loiselle’s property. If allowed to stand as affidavits, the motions clearly create a genuine issue of material fact sufficient to preclude summary judgment.